Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-26 are pending.
	Claims 1, 2 and 10 are amended by Examiner’s amendments.
	Claims 1-26 are allowed.

Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Phillip Poirier on 2/24/2022.

1.	(Original) A nucleic acid expression cassette, comprising a promoter operably linked to a non-chlorophyll binding Ab transgene, wherein said promoter comprises 

2.	(Original) The nucleic acid expression cassette of claim 1, wherein said promoter consists of 



Withdrawn rejections
	The rejection of claim 1-26 under 35 USC 103 is withdrawn in consideration of the argument presented by the Applicant in the interview on 2/14/2022.

Reasons for allowance
	Claims 1-26 are allowed because the prior art is free of a sequence with 95% identity to SEQ ID NO: 6. There is no teaching or suggestion in the prior art of a promoter having the structure of SEQ ID NO: 6. 

Conclusion
	Claims 1-26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663